DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 10,623,712 hereinafter referred to as Wu in view of Baba et al. US 2012/0002074 hereinafter referred to as Baba and further in view of Ye et al. US 7,427,815 hereinafter referred to as Ye.
In regards to claim 1, Wu teaches:
“A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining at least one property regarding at least one electrical grid, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: receiving at least one video of the at least one electrical grid”

“determining at least one flicker in the at least one electrical grid based on the at least one video ...”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  Electric network frequency signals in videos may appear at different predetermined frequencies, which can be analyzed from a sampling theorem.
“... determining the at least one property based on the [flicker]”
Wu teaches in column 14 lines 10-20 although the flickering may be unnoticeable to human eyes, cameras can often capture it in video recordings.  With signal processing techniques, certain embodiments can reveal the traces left by the flickering of lights in video recordings and use them to extract the electric network frequency signal.  The electric network frequency is considered a property.
Wu does not explicitly teach”
“determining a phase shift of the at least one flicker”
Baba teaches in paragraph [0208] the phase shift quantity of each of the flicker components extracted from the three frames can be calculated from the flicker frequency (for example, 100 Hz), the frame rate (60 fps) of the image sensor, the total number of scan lines, and the like.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wu in view of Baba to have included the features of “determining a phase shift of the at least one flicker”  because when an image is shot 
Wu/Baba do not explicitly teach:
“[property based on] the phase shift, wherein the at least one property includes a change in an electrical load of at least one circuit in the at least one electrical grid”
However, it is known in the art to use phase shift information of a load to determine a change in the properties of the electrical grid.  For example, Ye teaches in column 1 lines 35-40 The method determines a phase shift of a voltage at an output of the distributed generator.  The phase shift is compared to a threshold phase shift that signifies a phase shift due to a disconnect of the grid from the feeder.  The disconnect of the grid from the feeder is equivalent to a change in electrical load.  The combination of using the determined phase shift of Ye to perform the method of determining a change in electrical load using a phase shift produces the claimed invention.  
As an aside, the Examiner notes that Applicant’s specification paragraph [0038] teaches that the phase of the source (load) is determined based on the zero crossings.  This is the point at which the flicker occurs as there is no power being provided to the device at the zero crossings.  From Ye Figure 2 Ye teaches using the zero crossing technique as well to determine the phase, frequency and phase shift.

In regards to claim 2, Wu teaches all the limitations of claim 1 and further teaches:
“wherein the at least one flicker is a 120 Hertz flicker”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  
In regards to claim 3, Wu teaches all the limitations of claim 1 and further teaches:
“wherein the at least one video is of at least one light connected to the at least one electrical grid”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower temporal sampling rate of cameras compared to the 100 Hz/120 Hz frequency components present in the light flickering.  
In regards to claim 4, Wu teaches all the limitations of claim 3 and further teaches:
“wherein the at least one flicker is a flicker in the at least one light recorded in the at least one video”
Wu teaches in column 7 lines 5-10 electric network frequency signals recorded by video cameras under electric powered indoor lighting may experience significant aliasing due to the lower 
In regards to claim 5, Wu teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the computer arrangement is further configured to determine at least one of (i) a frequency of the at least one flicker, (ii) an amplitude of the at least one flicker”
Baba teaches in paragraph [0208] the phase shift quantity of each of the flicker components extracted from the three frames can be calculated from the flicker frequency (for example, 100 Hz), the frame rate (60 fps) of the image sensor, the total number of scan lines, and the like.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wu in view of Baba to have included the features of “wherein the computer arrangement is further configured to determine at least one of (i) a frequency of the at least one flicker, (ii) an amplitude of the at least one flicker” because When an image is shot with a camera including an X-Y address scanning type imaging device such as a complementary metal oxides semiconductor (CMOS) imaging device under illumination of a fluorescent lamp, luminance non-uniformity or color non-uniformity in the form of stripes occurs in the picture signal.  This phenomenon is called flicker.  This results from the fact that a fluorescent lamp connected to a commercial power supply (AC) basically repeats flashing at a cycle twice the power supply frequency, and the operating principle of an imaging device (Baba paragraph [0002]).


In regards to claim 19, Wu teaches all the limitations of claim 1 and claim 19 contains similar limitations.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 1.
In regards to claim 20, Wu teaches all the limitations of claim 1 and claim 20 contains similar limitations.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 1.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination would require a change in the respective functions set forth in the references cited by the Examiner.  Applicant reasons that Ye merely teaches “to determine a change in the electrical grid specifically by processing voltage samples to determine a phase shift between a current zero crossing a previous zero crossing (Applicant response pg. 11)” as opposed to the feature of using a phase shift determined using a flicker to determine a change in the electrical load.  
However, these arguments do not appear to point out what functions are required to change from the cited references.  Furthermore, when a claim is rejected under 35 USC § 103 it is required that a secondary reference would be used to modify a feature of the primary reference.  A motivation to combine is required as well.  The rejection properly had these components.  The cited case law (KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741 (2007)) does not negate a proper rejection using teaching suggestion motivation (TSM).
Therefore, this argument is unclear on its face, as the mere suggestion that a change in respective functions set forth in the references does not mention which functions are required to be changed.  This statement alone does not provide any evidence that the combination is improper.  Therefore, from this alone the argument is not persuasive.

Baba teaches determining the phase shift using the flicker (i.e. zero-crossings) of three consecutive frames (Baba [208]).  Therefore, the modification of Wu by Baba teaches the base limitations as well as determining a phase shift of the at least one flicker (i.e. zero-crossing).  The modification of Wu/Baba by Ye teaches determining a phase shift (teaching from Wu/Baba) to further determine a change in the electrical load of the electrical grid (teaching from Ye).  The Examiner concludes that this is a teaching of the claimed invention.  It does not appear any of the references would require a modification such that the prior art would be rendered unsatisfactory for its intended purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.